Citation Nr: 1821239	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for PTSD due to personal assault.  


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to March 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran requested a travel Board hearing in her August 2014 VA Form 9.  A video conference Board hearing was scheduled in August 2016.  The Veteran's agent submitted a letter noting that the Veteran was unable to attend the hearing and she will forward written argument within sixty days.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has a current diagnosis of PTSD that is related to an in-service stressor that is supported by credible evidence.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Analysis

The Veteran contends that she has PTSD caused by active military service.  Specifically, she asserts that she has a current diagnosis of PTSD that is due to the in-service stressor of an attempted sexual assault.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

When, as here, a case is certified to the Board on or after August 4, 2014, the diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5). 38 C.F.R. § 4.125(a).  See 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  This claim was certified to the Board in March 2015; however, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied to claims pending before the Board.  Id.

As an initial matter, the Veteran first applied for service connection for PTSD in September 1994.  A rating decision in February 1995 determined that the there was no evidence of a diagnosis of PTSD.  The Veteran did not appeal the denial of this claim.  The evidence of record at that time included service treatment records, service personnel records, and VA treatment records from February 1992 to March 1994.  The Veteran did not submit a notice of disagreement with the February 1995 rating decision.  The Veteran filed another service connection claim for PTSD in July 2005.  A rating decision dated in January 2006 denied the service connection claim for PTSD, on the basis that VA treatment records show a diagnosis of depression, hallucinations, and crack cocaine dependence, but do not show a diagnosis of PTSD or supporting evidence of the alleged in-service stressor.  The additional evidence associated with the claims at the time of the January 2006 rating decision were VA treatment records from September 2004 to July 2005 and lay statements from the Veteran.  The Veteran did not appeal this decision.  

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105 (b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c) (2017).  See also Kisor v. Shulkin, 869 F.3d 1360 (Fed. Cir. 2017) (accepting VA's interpretation of the relevancy requirement of 38 C.F.R. § 3.156(c)).

In this case, a screen shot of a military police report filed by the Veteran in 1980 from the Naval Criminal Investigative Service (NCIS) was associated with the claims file in January 2013.  This screen capture supports the Veteran's contention that she reported the attempted sexual assault to military police and the RO at the time of the rating decisions was aware that the Veteran asserted that she pressed charged against the perpetrator.  In this case, the military police report (or at least a screen capture) existed at the time of the February 1995 and January 2006 rating decisions and the RO had enough information from the Veteran to attempt to obtain a copy of the military police report, but this not associated with the claims file or considered by the RO at that time.

As, pursuant to 38 C.F.R. § 3.156(c), the receipt of this additional service record requires reconsideration of the claim for service connection, which, effectively, renders the prior denials non-final.  Hence, there is no basis for analysis of the claim as a request to reopen under 38 C.F.R. § 3.156(a).

In assessing the Veteran's service connection claim for PTSD, the evidence must show that she has a current diagnosis of PTSD related to an in-service stressor.  In this case, there is conflicting medical evidence with respect to whether the Veteran has a current diagnosis of PTSD related to an in-service stressor.  Specifically, the November 2012 VA examiner determined that the Veteran did not meet the criteria for PTSD as the Veteran's alleged stressor of an attempted sexual assault is not adequate to support a diagnosis of PTSD.  In this regard, the examiner explained that there were no records to verify the incident in accordance with Veteran's report of events.  Certain records would undoubtedly exist, but are not found in record search, including court martial proceedings, military police involvement, or a police report.  A VA medical opinion dated in July 2014 also determined that based on a review of the medical evidence and the November 2012 VA examination, the Veteran does not meet criteria for PTSD.  In contrast, a private psychologist provided a medical opinion in January 2013 that the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria.  The psychologist documented how the Veteran met the criteria for PTSD under DSM-IV. The private psychologist reviewed the Veteran's claims file to include the response from NCIS and conducted an in person examination of the Veteran.  Thus, the Board finds that the evidence is evenly balanced as to whether the Veteran has a current diagnosis of PTSD related to the in-service stressor of attempted personal assault.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD related to the in-service stressor of attempted personal assault.  38 C.F.R. § 3.102 (the benefit of the doubt doctrine applies to all aspects of a claim).

With respect to the issue of whether the alleged in-service stressor occurred, the Veteran's stressor is not related to combat or the fear of hostile military or terrorist activity, but harassment and sexual assault.  Thus, there must be credible supporting evidence of the alleged in-service stressor.  See 38 C.F.R. § 3.304(f).

As the PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

With respect to the Veteran's claimed in-service personal assault, the Veteran contends that a fellow marine attempted to sexually assault her in 1980.  She asserts she filed a police report and she testified at his court martial; however, he was found not guilty.  The Veteran's service treatment records show that the Veteran sought treatment in July 1980 after passing out in a stair way.  She reported to the physician that she testified and was put under extreme pressure.  The physician noted that the Veteran possibly had a nervous breakdown.  Furthermore, the RO and the Veteran's agent contacted NCIS and was informed that police report is no longer available, because they are destroyed after 25 years.  However, NCIS was able to locate a screen capture of the prior entry in the system.  The screen capture noted that the Veteran filed a police report in 1980.  Considering all of the evidence of record together, the Board concludes that record contains credible supporting evidence that it is at least as likely as not that the Veteran experienced the sexual trauma during service. 

Based on the foregoing, the Board finds that the evidence is evenly balanced as to whether the Veteran has a current diagnosis of PTSD related an in-service stressor that is supported by credible evidence.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD due to personal assault is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


